DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnabel et al. (US 2017/0225862, hereinafter “Schnabel”) in view of Kapur et al. (US 2015/0148490, hereinafter “Kapur”) and in view of Elite* 5400G Enhanced Polyethylene Resin Data Sheet (published 01/03).
In regard to claims 1, 3-6, and 17, Schnabel discloses a flowable product contained in a thermoplastic bag [0011]. The bag can be a pouch [0093]. The pouch is formed from a multilayer film [0073]. The film web has at least one outer sealant layer and at least one inner sealant layer [0073]. The sealant layers are formed from the same composition [0073]. The multilayer film 
Schnabel is silent with regard to the outer sealant layer and the inner sealant layer comprising an αinterpolymer composition comprising from 50-75% by weight of a first ethylene/α-olefin copolymer faction having a density in the range of 0.894 to 0.908 g/cc; a melt index in the range of 0.2 to 1 g/10 min; and from 25 to 50 percent by weight of a second ethylene/α-olefin copolymer fraction and wherein the inteprolymer has a density in the range of 0.910 to 0.924 g/cc and a melt index in the range from 0.5 to 2 g/10 min; a zero shear viscosity ration in the range of from 1.15 to 2.5; a molecular weight distribution, expressed as the ratio of the weight average molecular weight (Mw/Mn), in the range of 2.0 to 4.0.
Kapur discloses a polyolefin composition suitable for packaging applications, film, multilayer structures, and packaging devices made therefrom [abstract]. The polyolefin composition can be used in an food, consumer, and industrial packaging applications [0076]. The composition comprising from 50-75% by weight of a first ethylene/α-olefin copolymer faction having a density in the range of 0.894 to 0.908 g/cc; a melt index in the range of 0.2 to 1 g/10 min; and from 25 to 50 percent by weight of a second ethylene/α-olefin copolymer fraction and wherein the inteprolymer has a density in the range of 0.910 to 0.924 g/cc and a melt index in the range from 0.5 to 2 g/10 min; a zero shear viscosity ration in the range of from 1.15 to 2.5; a molecular weight distribution, expressed as the ratio of the weight average molecular weight (Mw/Mn), in the range of 2.0 to 4.0 [abstract]. The alpha-olefin commoners are selected from alpha-comonomers preferably 3 to 8 carbon atoms [0016]. Thus, encompassing butane and hexane. 
Schnabel and Kapur both disclose the use of polyolefin as a layer in packaging materials for food products. Thus, it would have been obvious to one of ordinary skill in the art at the time 
Schnabel is silent with regard to the core layer selected comprising linear low density polyethylene, ethylene/octane-1 copolymer having a melt index of 1.0 g/10 min and a density of 0.916 g/cc. 
Elite* 5400G is an enhanced polyethylene resin which is a LLDPE, ethylene/octane-1 copolymer having a melt index of 1 g/10 min and a density of 0.916 g/cc. The resin is used for food and specially packaging films. 
Schnabel and Elite* 5400G both disclose the use of a LLDPE for a layer of a multilayer film used for food packaging. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the Elite* 5400G polyethylene resin as the resin in the core layer of Schnabel motivated by the expectation of forming a core layer that has excellent tear, tensile, and optical properties for blown film applications. 
	In regard to claim 2, Schnable discloses that the outer sealant layer, the inner sealant layer, and the core layer individually comprises a single layer or multiple layers depending on the functionality of the layer [0095]. 
	In regard to claim 11, Schnable discloses a bag formed of the multilayer film that contains a flowable liquid [0011].
	In regard to claim 12, Schnable discloses that the flowable material is a refrigerated dairy product [0012].

Claims 1-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnabel et al. (US 2017/0225862, hereinafter “Schnabel”) in view of InnateTM (published 2016) in view of EliteTM AT 6401 Data Sheet (published 2015) in further view of Kapur et al. (US 2015/0148490, hereinafter “Kapur”) in further view of Elite* 5400G Enhanced Polyethylene Resin Data Sheet (published 01/03).
In regard to claims 7 and 9-10, Schnabel discloses a flowable product contained in a thermoplastic bag [0011]. The bag can be a pouch [0093]. The pouch is formed from a multilayer film [0073]. The film web has at least one outer sealant layer and at least one inner sealant layer [0073]. The sealant layers are formed from the same composition [0073]. The multilayer film comprises a core layer [0099]. The core layer can be formed from a linear low density polyethylene [0105]. The sealant layers may include, without limitation, polyolefins such as polypropylene or polyethylene [0098]. The film comprises interposed layers [0112]. The films of Schnable are blown films. 
Schnabel is silent with regards to interposed layer position between the at least one core layer and the at least one outer sealant layer and the at least one second interposed layer between the at least one core layer and the second outer sealant layer comprising an αinterpolymer composition comprising from 50-75% by weight of a first ethylene/α-olefin copolymer faction having a density in the range of 0.894 to 0.908 g/cc; a melt index in the range of 0.2 to 1 g/10 min; and from 25 to 50 percent by weight of a second ethylene/α-olefin copolymer fraction and wherein the inteprolymer has a density in the range of 0.910 to 0.924 g/cc and a melt index in the range from 0.5 to 2 g/10 min; a zero shear viscosity ration in the range of from 1.15 to 2.5; a molecular weight distribution, expressed as the ratio of the weight average molecular weight (Mw/Mn), in the range of 2.0 to 4.0.

Schnabel and Kapur both disclose the use of polyolefin as a layer in packaging materials for food products. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyolefin composition of Kapur as the polyolefin composition of the at least one interposed layer of Schnabel motivated by the expectation of forming a packaging film that has improved processability and mechanical properties [0004].
Schnable is silent with regard to the composition of the outer sealant layer and at least one inner sealant layer, each comprising an ultra-low density polyethylene, ethylene/octene-1 copolymer having a melt index of 0.85 g/10 min and a density of 0.912 g/cc and an ethylene/α-olefin interpolymer composition comprising linear low density polyethylene, ethylene/octene-1 copolymer having a melt index of 0.85 g/10 min and a density of 0.920 g/cc. ‘
InnateTM discloses an ethylene/α-olefin interpolymer composition comprising linear low density polyethylene, ethylene/octene-1 copolymer having a melt index of 0.85 g/10 min and a density of 0.920 g/cc that is useful as a composition for sealant layer. 
TM is silent with regard to the composition comprising ultra-low density polyethylene, ethylene/octene-1 copolymer having a melt index of 0.85 g/10 min and a density of 0.912 g/cc
EliteTM AT 6401 Data Sheet that is an enhanced polyethylene resin that is an ultra-low density polyethylene, ethylene/octene-1 copolymer having a melt index of 0.85 g/10 min and a density of 0.912 g/cc that is useful for sealing and has excellent bubble stability.
InnateTM and EliteTM both disclose the resins that are useful in packaging materials as a sealable resin layer. Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize EliteTM as part of the resin composition of InnateTM motivated by the expectation of forming a resin layer that has excellent hot tack and seal strength. 
Schnabel and modified InnateTM both disclose sealable resin layers formed from a polyolefin composition. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the resin composition of modified InnateTM as the composition of the sealant layers motivated by the expectation of forming a layer that has high seal strength and good toughness. 
Schnabel is silent with regard to the core layer selected comprising linear low density polyethylene, ethylene/octane-1 copolymer having a melt index of 1.0 g/10 min and a density of 0.916 g/cc. 
Elite* 5400G is an enhanced polyethylene resin which is a LLDPE, ethylene/octane-1 copolymer having a melt index of 1 g/10 min and a density of 0.916 g/cc. The resin is used for food and specially packaging films. 
Schnabel and Elite* 5400G both disclose the use of a LLDPE for a layer of a multilayer film used for food packaging. Thus, it would have been obvious to one of ordinary skill in the art 
In regard to claim 8, Schnable discloses that the outer sealant layer, the inner sealant layer, and the core layer individually comprises a single layer or multiple layers depending on the functionality of the layer [0095]. 
	In regard to claim 13, Schnable discloses a bag formed of the multilayer film that contains a flowable liquid [0011].
	In regard to claim 14, Schnable discloses that the flowable material is a refrigerated dairy product [0012].

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
The applicant argues that while the multilayer films comprise blend of generally known or disclosed polymer materials the combination of references fails to provide one of ordinary skill in the art with any suggestion or motivation to modify and combine the materials in the way encompassed by Applicants’ pending claims.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schnable discloses that the heat sealing layer or sealant layer is capable of fusion bonding by conventional indirect heating means [0035]. Schnable discloses that the heat seals may be designed to meet different conditions of expected use and various heat seal formulations are known in the art and may be employed with the present invention [0035]. Thus, Schanble provides motivation to look to the art for known sealant layer compositions. Kapur et al. discloses a polyolefin composition that is suitable for packaging applications [abstract]. The composition is used to form films that are heat sealed to form bags [0102]. Thus, the composition can be used to form a sealant layer. Schanble provides suggestion and motivation to look to the prior art for polyolefin compositions, such as though taught by Kapur et al., for modifications to the sealant layers of the multilayer film.

The applicant argues that the illustrative examples provided by applicants’ disclosure demonstrate that the applicants’ particular combination of resin grades and film structures provide superior strength performance and resilience. The overall performance of the claimed multilayer films outperform the benchmark, even though Applicants’ films are significantly thinner than the benchmark film.
In response, the examiner would like to note that the applicant does not claim the films strength performance, the resilience, nor the thickness of the multilayer film.The features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ELLEN S HOCK/Primary Examiner, Art Unit 1782